Citation Nr: 0931317	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-18 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disability, to include a major depressive order 
and a generalized anxiety disorder.  

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1988 to June 
1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
RO in Muskogee, Oklahoma, which denied service connection for 
a psychiatric disability (variously characterized) and denied 
entitlement to TDIU.  The Board remanded this case in April 
2009.  It returns now for appellate consideration.


FINDINGS OF FACT

1.  An acquired psychiatric disorder did not have its onset 
in service and is  not otherwise related to the Veteran's 
active military service.  

2. The Veteran does not have any service-connected 
disabilities.


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2008).

2. Entitlement to a TDIU is denied as a matter of law.  38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a) and (b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claims, 
letters dated in July 2005 and November 2005 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Pelegrini II, 18 Vet. App. at 120-21.  The letters advised 
the Veteran of the information necessary to substantiate the 
claims for service connection and TDIU, and of her and VA's 
respective obligations for obtaining specified different 
types of evidence.  The Veteran was informed of the specific 
types of evidence she could submit, which would be pertinent 
to her claims.  She was also told that it was ultimately her 
responsibility to support the claims with appropriate 
evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection and 
TDIU, any questions as to the appropriate disability ratings 
or effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran's Social Security Administration 
records have also been associated with the file.  In 
addition, the Board notes that the Veteran has indicated that 
she received mental health treatment at Balboa Naval Hospital 
during service.  The claims file reflects that exhaustive 
efforts have been made to obtain these treatment records to 
no avail.  Negative replies from the National Personnel 
Records Center (NPRC) and the Naval Medical Center in San 
Diego, California are in the file, and the Veteran was 
notified of the unavailability of records in the June 2009 
SSOC.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA examination in April 2009 to 
obtain an opinion as to whether her psychiatric condition can 
be directly attributed to service.  The Board finds this 
examination report to be comprehensive and sufficient in 
addressing the matter of nexus.  In this regard, it is noted 
that the examiner reviewed the Veteran's claims file and 
medical records prior to the examination, and provided a 
detailed rationale for the opinion given.  Moreover, the 
report itself is supported by objective and clinical 
findings.  The Board, therefore, concludes that the April 
2009 examination report is adequate upon which to base a 
decision for the service connection claim.  

With respect to the Veteran's TDIU claim, the Board concludes 
that an examination is not needed.  As discussed below, 
entitlement to a TDIU must be denied as a matter of law 
because the Veteran does not have any service-connected 
disabilities.  An examination is, therefore, not necessary to 
the resolution of this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends she has an acquired psychiatric disorder 
as a result of active service.  For the reasons that follow, 
the Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including psychoses, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After a thorough review of the claims file, the Board is 
unable to find any evidence of an acquired psychiatric 
disorder in service.  Service treatment records are silent 
regarding any complaints, treatment or a diagnosis of a 
condition indicative of an acquired psychiatric disorder.  
Although the Veteran contends that she was treated for 
anxiety and depression at Balboa Naval Hospital in service, 
records of any such treatment are not available, as explained 
above.  However, a June 1989 separation examination report 
does note that the Veteran had previously been sent to Balboa 
Hospital for a mental personality disorder.  It also notes 
that the Veteran was receiving an administrative separation 
for a personality disorder.  

The Board notes that personality disorders or congenital or 
developmental defects are not "diseases" for which service 
connection can be granted, and as a "matter of law" are not 
compensable disabilities.  38 C.F.R. § 3.303(c); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).  However, the VA 
Office of General Counsel has determined that service-
connection may, in certain circumstances, be granted for 
"diseases (but not defects) of congenital, developmental or 
familial origin."  See VAOPGCPREC 82-90 (July 18, 1990); see 
also 38 C.F.R. § 4.127.

With regard to congenital or developmental defects, the 
General Counsel has defined a "defect" as an imperfection or 
structural abnormality or condition which is more or less 
stationary in nature.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990).  The term "disease" had been defined as "any 
deviation from or interruption of the normal structure or 
function of any part, organ or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown."  Id.  Notwithstanding the finding by the General 
Counsel that service connection may not be granted for a 
defect, service connection may be granted for a disability 
which is shown by the evidence to have resulted from a defect 
which was subjected to a superimposed disease or injury 
during service.  Id.

The Veteran's private medical records reflect treatment for 
depression, anxiety, obsessive-compulsive disorder (OCD) and 
an unspecified personality disorder.  

The Veteran was afforded a VA examination in April 2009 to 
determine whether she has an acquired psychiatric disability 
that is etiologically related to her military service, to 
include whether she incurred a psychiatric disability 
superimposed on a personality disorder during service.  See 
38 C.F.R. §§ 3.304(f); 4.125(a).  At the examination, the 
Veteran reported symptoms of anxiety, depression and OCD.  
Following a comprehensive psychiatric examination and 
psychological testing, the Veteran was diagnosed with: (1) a 
major depressive disorder, recurrent, mild, secondary to a 
personality disorder; (2) a generalized anxiety disorder, 
secondary to a personality disorder; and (3) an avoidant 
personality disorder.  The examiner explained that the 
Veteran met the DSV-IV criteria for depression and anxiety, 
but that it was unlikely that either condition was the result 
of her military service.  In particular, the examiner 
specifically noted that there was no history of depression or 
anxiety reported prior to military service, that the Veteran 
reported that she enjoyed her military service, and that her 
DD-214 indicates that she was discharged due an unspecified 
personality disorder.  Additionally, the examiner explained 
that, regarding personality testing, the Veteran's MCMI-III 
and the clinical interview indicated that the Veteran met the 
criteria for avoidant personality disorder as her primary 
diagnosis and that she also displayed obsessive-compulsive 
personality traits.  

Taking into account all of the relevant evidence of record, 
the Board finds that service connection for an acquired 
psychiatric disorder is not warranted.  Although the Veteran 
has current diagnoses of a major depressive disorder and a 
generalized anxiety disorder, these disorders are not shown 
to be related to service.  As previously noted, there is no 
evidence of record of any complaints, treatment or a 
diagnosis of an acquired psychiatric disorder in service.  
Similarly, there is no evidence of psychosis within the first 
year post-service, nor is there evidence of an acquired 
psychiatric disorder for many years following discharge.  In 
fact, the earliest documented record of any treatment for an 
acquired psychiatric disorder is in 2005.  This 15-year 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In addition, there is no competent 
medical evidence linking the Veteran's current depression or 
anxiety to service.  The examiner at the April 2009 
psychiatric examination specifically found that neither of 
these disorders were the result of military service.  Rather, 
it was noted that these disorders were secondary to a 
personality disorder.  While a personality disorder was 
clearly documented in service, the Board notes that there is 
no indication that such a personality disorder was subjected 
to a superimposed disease or injury during service.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711.  To the extent the 
Veteran's depression and anxiety may have resulted from the 
personality disorder that was noted in service, service 
connection cannot be granted for these disorders absent 
evidence of a superimposed disease or injury.  

The Board is mindful of the Veteran's statements regarding 
the etiology of her acquired psychiatric disorder.  The 
Veteran can attest to factual matters of which she has first-
hand knowledge; for example, she is competent to report that 
she received mental health treatment at Balboa Naval Hospital 
during service.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, her statements regarding the etiology of her disability 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  While the Veteran is competent to report what 
comes to her through her senses, she does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994).  Therefore, she cannot provide a competent opinion 
regarding the cause of her current disability.

In light of the foregoing, the Board concludes that service 
connection for an acquired psychiatric disorder is not 
warranted.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55

III. TDIU

Total disability ratings are available to veterans with 
service-connected disorders who are rendered unable to work 
as a result of their service connected disorders and yet do 
not receive a total percent rating under the schedular 
criteria.  See 38 C.F.R. § 4.16(a) and (b).  As this 
suggests, the Veteran must have a service connected disorder 
before she can receive a rating, regardless of the level.  
The Veteran has no previously service-connected disabilities, 
and the current claim has been denied, as discussed above.  
Without satisfying this predicate requirement for a TDIU, the 
instant claim for TDIU must be denied as a matter of law.


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include a major depressive disorder and a 
generalized anxiety disorder, is denied.

Entitlement to a TDIU is denied as a matter of law.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


